Filed 10/19/21 P. v. Giles CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


THE PEOPLE,                                                   B305732

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. BA361168
       v.

MORRIS ANTHONY GILES II,

       Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Larry P. Fidler, Judge. Affirmed.
      Winston Kevin McKesson for Defendant and Appellant.
      Rob Bonta and Matthew Rodriguez, Attorneys General,
Lance E. Winters, Chief Assistant Attorney General, Susan
Sullivan Pithey, Assistant Attorney General, Michael C. Keller
and Paul S. Thies, Deputy Attorneys General, for Plaintiff and
Respondent.
                           INTRODUCTION

       Defendant Morris Anthony Giles II, a former probation
officer, provided cocaine to a woman who subsequently stopped
breathing. Instead of calling 911, defendant spent an hour trying
to revive the victim himself. He put her in the shower; he shoved
various items down her throat—including a toothbrush, a
hairbrush, and a turkey baster; and he punctured her throat with
a pair of scissors in a failed attempt to perform a tracheotomy.
Although he was charged with murder, defendant pled guilty to
involuntary manslaughter and was sentenced to four years in
county jail. After his release, he asked the trial court to expunge
his conviction. The court denied the motion, and defendant
appeals, claiming the court’s ruling was an abuse of discretion.
We affirm.

                   PROCEDURAL BACKGROUND

      By criminal indictment filed July 23, 2010, defendant was
charged with one count of murder (Pen. Code,1 § 187, subd. (a);
count 1), one count of involuntary manslaughter (§ 192, subd. (b);
count 2), and one count of furnishing a controlled substance
(Health & Saf. Code, § 11355; count 3).
      On June 22, 2012,2 under a plea agreement, defendant
waived his constitutional rights and pled guilty to count 2.
Defendant admitted to having furnished cocaine to Ratana
Jackson, which contributed to her death. The court sentenced
defendant to the upper term of four years to be served in county

1 All   undesignated statutory references are to the Penal Code.
2The record does not support defendant’s claim that he was initially
sentenced on or around the date of his indictment.




                                     2
jail and awarded him 1,038 days of pretrial custody credit. The
court dismissed counts 1 and 3. Defendant was released from jail
later that year.
       In November 2018, defendant moved to dismiss his
conviction under section 1203.42. Defendant subsequently argued
that his conviction prevented him from obtaining the employment
he needed to care for his elderly mother. Following a hearing and
two rounds of briefing, the court denied the motion.
       Defendant filed a timely notice of appeal.

                  FACTUAL BACKGROUND3

       On August 2, 2007, defendant, then a Los Angeles County
Deputy Probation Officer, provided cocaine to Jackson before
engaging in sexual acts with her and a third person. During these
acts, Jackson stopped breathing. Defendant tried to administer
aid by placing Jackson in the shower, dragging her out, and
putting—among other items—a toothbrush, hairbrush, and
turkey baster down her throat. Defendant then punctured her
throat with a pair of scissors in an attempt to perform a
tracheotomy.
       Defendant called 911 about an hour after Jackson first
stopped breathing. Paramedics knocked on the front door and
rang the doorbell several times before finding the door unlocked.
After the paramedics announced their presence in the home,
defendant called for them to come upstairs, where he met them,


3 Because the grand jury transcripts are not part of the record on
appeal, the facts are taken from the prosecution’s opposition to
defendant’s motion to dismiss, defendant’s supplemental motion, and
the prosecution’s supplemental opposition. Defendant has not argued,
either below or on appeal, that these facts are inaccurate.




                                  3
naked and bloody. Jackson’s body was found naked and stiff in
the primary upstairs bathroom. Defendant spontaneously stated,
“I really fucked up.”
       Blood was found throughout the house, including on the
bed sheets. Various dildos and sex toys were found on and under
the bed, and cocaine was found on defendant’s kitchen counter. A
search of defendant’s closet revealed an open gun safe containing
one registered handgun, one unregistered shotgun, two
unregistered rifles, two probation department badges, 20 tablets
of Viagra without prescription information, and an unregistered
shotgun lying just outside the safe. Defendant’s bathroom
contained an empty tequila bottle, an empty enema bottle, a pair
of bloody men’s shorts with defendant’s identification in the
pocket, and various prescription bottles. Each prescription bottle
had either no patient name or a name other than defendant’s.
       Defendant had blood under his fingernails, in between his
fingers and toes, and in the creases of his palms. He also had
abrasions on his hands and blood on his boxer shorts. The
coroner’s report noted that Jackson suffered injuries throughout
her body, including to her lips, gums, throat, tongue, left eye,
head, neck, chest, and left arm. The report noted that, while the
circumstances of her death were unclear, Jackson likely died
from multiple traumatic injuries and probable asphyxia.
       The doctor retained to provide a forensic evaluation for the
defense concluded Jackson died from a cocaine overdose resulting
in seizures, respiratory difficulties, and irreversible arrhythmia.
He opined that the death was an accident and that no forensic
medical evidence supported forced sexual activity or forced
ingestion of cocaine.




                                 4
      While investigating Jackson’s death, police spoke to
witnesses who reported that defendant had sexually assaulted
them. Among them were J.P., who told her school psychologist
that defendant, her mother’s boyfriend, had been raping her
every other day for the previous two years, beginning when she
was 11 years old.
      Defendant was released from custody in 2012, and in 2013,
he moved to Atlanta with his mother. Defendant’s mother later
suffered a brain injury that caused her to lose the ability to walk
and care for herself. She also suffers from memory problems.
      In January 2014, police were called to defendant’s Atlanta
home because he was violently vandalizing his girlfriend’s car
during an argument. Defendant yelled at responding officers,
then went into the house and returned with his mother in a
wheelchair. Although defendant’s mother knew nothing about the
incident and was wearing only a short nightgown and light jacket
in 33-degree weather, defendant refused to bring her back inside.
      In November 2014, defendant’s 78-year-old mother took her
medication without his consent. Defendant, who was intoxicated
at the time, became enraged and called paramedics to report a
possible overdose. When they arrived, he insisted they take his
mother to the hospital to “prove a point” and “teach her a lesson.”
The hospital found nothing wrong with her, but when they called
defendant to arrange for her discharge, he responded that “she
could figure it out herself as she got herself into this situation.”
At defendant’s insistence, hospital staff put his mother on the
phone. She was heard crying out and saying, “Please don’t fly
away. Please don’t leave me. You’re all I have.”




                                 5
                           DISCUSSION

      Defendant contends the court abused its discretion by
denying his motion to dismiss his manslaughter conviction. We
disagree.
1.    Legal Principles and Standard of Review
       Under section 1203.42, a defendant may be eligible for
relief if he or she “was sentenced prior to the implementation of
the 2011 Realignment Legislation for a crime for which he or she
would otherwise have been eligible for sentencing pursuant to
subdivision (h) of Section 1170 … .”4 If the defendant meets the
initial eligibility criteria, the trial court, “in its discretion and in
the interests of justice,” “may permit the defendant to withdraw
his or her plea of guilty … and enter a plea of not guilty … .” (Id.,
subds. (a) & (a)(1).) “[T]he court shall thereupon dismiss the
accusations or information against the defendant and he or she
shall thereafter be released from all penalties and disabilities”
stemming from the conviction. (Id., subd. (a)(1).)
       “Under this language, relief is entirely discretionary.”
(People v. Allen (2019) 41 Cal.App.5th 312, 323.) Abuse of
discretion is found only if the trial court has exercised its
discretion “in an arbitrary, capricious or patently absurd manner
resulting in a manifest miscarriage of justice.” (People v. Shaw
(1998) 64 Cal.App.4th 492, 496.)



4By its terms, section 1203.42 applies only to defendants sentenced
before Realignment took effect in 2011. Here, because defendant was
sentenced in 2012, after Realignment took effect, it appears the statute
may not apply to him. Nevertheless, because the parties do not address
that issue, we do not reach it.




                                   6
2.    The court did not abuse its discretion.
       First, defendant contends it is “patently absurd” for the
court to characterize the facts of this case as “extremely
egregious” and “absolutely reprehensible.” Why? Because
defendant—by stuffing a turkey baster down Jackson’s throat
and attempting an at-home tracheotomy with a pair of scissors—
was trying to save Jackson’s life. Yet the court was not bound by
defendant’s interpretation of the facts—and it certainly wasn’t
beyond the bounds of reason for the court to conclude defendant
was thinking of himself, not Jackson, when, instead of
immediately calling the paramedics, he stabbed her in the neck
with a pair of scissors.
       Second, defendant claims that “it makes no sense” that the
court that granted him a “favorable” plea deal would “turn
around and deny [his] motion.” He does not acknowledge,
however, that the court addressed that very issue. Because there
was no preliminary hearing transcript or probation report in this
case, the court did not know the facts when it accepted the plea.
At the expungement hearing, the court explained: “I try a lot of
capital cases and complex cases. So this case wouldn’t have stood
out to me [at the time of the plea]. But now that I know the facts,
I will be honest with you: Unless the People said they had a
problem going forward with the trial and they were concerned
that they might not get a conviction, it’s highly unlikely I would
accept the same plea today. So, quite frankly, he has gotten as
much as he is going to get. I just don’t find that he is really
entitled to any more relief … .”
       Next, defendant insists that he “needs this expungement so
that he can obtain sufficient employment so that he can take care
of his ill mother.” But the court acknowledged and was




                                 7
sympathetic to that fact. It simply concluded that defendant’s
employment difficulties did not outweigh the facts of the case and
his continued violence and substance abuse.
      Finally, defendant claims that the court abused its
discretion because it “even stated but for discretion it would have
granted the petition.” Certainly, the court noted that if relief
under the statute were mandatory, it would follow the law. But,
the court explained, because relief is discretionary, it was
choosing to exercise its discretion to deny it. In other words,
defendant conflates the lawful exercise of discretion with its
abuse.
      In sum, defendant has not established that the court
abused its discretion by denying his expungement motion.




                                 8
                      DISPOSITION

    The order is affirmed.



NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                    LAVIN, J.
WE CONCUR:



    EDMON, P. J.



    EGERTON, J.




                             9